On Rehearing.
DAWKINS, J.
Further consideration of this case has not changed our views. Conceding that as between the original owners of the property and a purchaser who had acquired at a reduced price by stifling of bids the transaction might have been set aside, or that as between those immediately present and participating in the illegal combination, a court would not enforce the agreement to divide the spoils, still we do not think that other persons, not present and in no wise actually participating in the wrongdoing, but who afterwards choose to ratify the agreement and pursuant thereto transfer valuable property rights, can be denied the right to recover the consideration promised for those rights. The law denies relief to those who willfully and knowingly commit a wrong, as a sort of penalty, and because of its unwillingness to assist them in reaping the benefits thereof; but as to third persons who neither authorize nor participate in the wrongdoing but merely take advantage of stipulations in their favor and convey the property to one of those who was a participant in the immoral transaction, the latter cannot, as against his innocent vendors, plead his own turpitude in defense of an action to recover the consideration promised.
According to the record, Danziger will reap none of the benefits of this acfeon.
For the reasons assigned our former decree is reinstated and made the final judgment of this court; defendants to pay costs of this appeal.
MONROE, C. J., dissents.
PROYOSTY, J., concurs for the reasons assigned in the original opinion.
O’NIELL, J., concurs in the decree, on the ground that, as to the parties to the agreement to avoid competition, the agreement was not illegal or harmful, and that, when the agreement was carried out, or was made the basis of another contract, neither party should be allowed to use it to the prejudice of the other.